Title: From James Madison to Thomas Jefferson, 25 February 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Feby. 25. 08

I think the grounds of a message communicating Pinkney’s & Armstrong’s letters, should be those of aiding Congs. in appreciating our foreign relations, and in judging of the influence these ought to have on their measures of precaution.  The Private letter of P. would perhaps have some good effects; but besides the objection to taking such a liberty with it, the communication might be ascribed to an undue anxiety to make certain impressions, and in that view have counter effects more than equivalent.  Yrs. most respectfully

James Madison


Armstrong’s letter is in the hands of General Dearborn.

